Citation Nr: 0824242	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for left ventricular 
hypertrophy (claimed as right bundle branch block).



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel	



INTRODUCTION

The veteran served on active duty training from June 2000 to 
November 2000, and on active duty from November 2001 to 
September 2002 and from March 2003 to May 2004.  The veteran 
participated in Operation Enduring Freedom/Operation Iraqi 
Freedom. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain the veteran's complete service 
treatment records, to obtain additional private treatment 
records, and to take other action as appropriate.

In this case, the Board observes that the veteran's service 
treatment records are incomplete for his period of service 
from March 2003 to May 2004, specifically during and after 
the time he served overseas.  At his August 2004 VA 
examination, the veteran told the physician  that while on 
duty in Baghdad, Iraq in August 2003, he was treated at Camp 
Dogwood Hospital for a two-day period of breathing 
difficulties, chest pain, and wheezing.  The veteran further 
contends that an EKG and a chest x-ray were done at that 
time, and that he was diagnosed with right bundle branch 
block.  The veteran also states in his June 2005 notice of 
disagreement (NOD) that he underwent a physical examination 
by a military physician in May 2005 at which his heart 
problems were discussed.  There are no service treatment 
records or clinical records from Camp Dogwood Hospital 
associated with the veteran's claims file.  There are also no 
records of the veteran's discharge examination following her 
period of active duty from March 2003 to May 2004, or of his 
May 2005 physical examination in the claims file.  As the 
missing documents are necessary to substantiate the in-
service etiology of the veteran's claim, the Board finds that 
additional attempts to obtain these records are necessary.

The Board acknowledges that the RO did request the veteran's 
service treatment records, and that some records were 
provided.  However, as noted above, the provided records were 
incomplete, and VA did not make another attempt to obtain the 
missing records.  

The VA Adjudication Procedure Manual indicates that Army 
National Guard records are generally located at the 
appropriate State Adjutant Generals Office.  Further, if the 
Adjutant Generals Office does not have the service treatment 
records, the documents may be located within the veteran's 
unit, NPRC and /or the Records Management Center (RMC), or 
the state's Transition Assistance Advisor (TAA).   The VA 
Adjudication Procedure Manual also notes that the records may 
not be where they are supposed to be because of delays in 
forwarding records from one point to another.  It is also 
possible that the records might never have left the 
separation center or treating facility or that the records 
might be in the veteran's possession.  See VA Adjudication 
Procedure Manual, M21-1MR, Part III, Subpart iii.  Thus, the 
Board notes that the requests for the veteran's service 
medical records may have been unsuccessful due to the delay 
of records migration between the Army, the State Adjutant 
Generals Office, RMC, the TAA, and NPRC.  Therefore, the RO 
should make an additional attempt to obtain and associate 
with the claims file the veteran's complete service medical 
records.

The Court has held that in cases where the veteran's service 
treatment records are unavailable, through no fault of the 
veteran, there is a "heightened duty" to assist the veteran 
in the development of the case.  See generally McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

It also appears that there may be additional private 
treatment records not associated with the claims file.  In 
his June 2005 NOD, the veteran states that he visited his 
civilian doctor, shortly after his May 2005 military physical 
examination.  The civilian doctor performed an EKG and 
referred the veteran to a cardiologist.  The civilian doctor 
is believed to be Dr. P.D., (initials used to protect the 
identity of the veteran), identified as the referring 
physician in the documents collected from the veteran's 
cardiologist.  Though medical records have been obtained from 
the cardiologist consulted by the veteran, there are no 
records from Dr. P.D.  These documents would be helpful to 
determine what continuing symptomatology the veteran has 
suffered, and what treatments he has undergone since his 
discharge from active duty.  

The Board notes that the veteran filed the pendant claim in 
April 2004, prior to his separation from service in May 2004.  
Except for the request for records from the veteran's 
cardiologist in March 2006, there has been no attempt to 
determine whether the veteran has had any post-service 
treatment.  Such records may prove to be relevant and 
probative.  Therefore, as the claim is already being remanded 
for further development, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the veteran's claimed disability.

The Board further acknowledges that neither the RO, nor the 
August 2004 VA examiner was afforded the opportunity to 
review a complete set of the veteran's service treatment 
records, or any records of subsequent treatment sought by the 
veteran subsequent to his discharge from active duty.  
Following the collection and analysis of the above referenced 
treatment records, additional development, including an 
additional VA examination, may be necessary.  This matter is 
referred to the RO for appropriate action. 

In order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.

Accordingly, the case is REMANDED for the following action:

1. Please contact the Missouri Adjutant 
General's Office, the National Personnel 
Records Center (NPRC), Army Reserve 
Personnel Center, Records Management 
Center (RMC), the veteran's unit, and any 
other appropriate location, to request the 
complete service treatment records of the 
veteran.  Specifically of interest are any 
records of the veteran's treatment at Camp 
Dogwood Hospital in Baghdad, Iraq in 
August 2003, his discharge examination 
from his active duty service ending in May 
2004, and any records of additional 
treatment provided to the veteran during 
service.

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO/AMC 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The appellant should be 
notified of any action to be taken.

2.  The veteran should be afforded an 
opportunity to identify any additional 
medical treatment he has undergone 
regarding his claimed disability.  
Appropriate action must then be taken to 
obtain the identified records.  A specific 
request should be made for treatment 
records from Dr. P.D.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  At the discretion of 
the RO, another VA examination may be 
necessary.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

